Citation Nr: 0204629	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-11 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for disability of the left 
diaphragm on a secondary basis.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for disability of the left diaphragm based upon VA 
treatment in June 1987. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from December 1984 to 
December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
October 1997, the case was remanded by the Board for further 
development.  It was returned to the Board in March 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.

2.  Any disability of the veteran's left diaphragm was not 
caused or chronically worsened by service-connected 
disability.

3.  The anterior mediastinotomy performed by VA in June 1987 
did not cause or chronically worsen the veteran's left 
diaphragm disorder.


CONCLUSIONS OF LAW

1.  A disability of the left diaphragm is not proximately due 
to or the result of service-connected disability.  38 C.F.R. 
§ 3.310 (2001).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a disability of the left diaphragm, as a 
result of VA treatment in June 1987, have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, since the RO's most recent 
consideration of the veteran's claims, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(recently codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the claims on appeal are liberalizing and are therefore 
applicable to the claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has addressed the claims on 
the merits and has informed the veteran of the requirements 
for establishing entitlement to the benefits sought on 
appeal, the evidence it has considered, and the reasons for 
its determinations.  Following the remand by the Board, a 
letter was mailed to the veteran in January 1998 informing 
him of evidence that he could submit to support his claims. 

The RO has obtained the operative reports and inpatient and 
outpatient treatment records pertaining to VA treatment of 
the veteran in June 1987 and subsequent thereto.  Pertinent 
private medical records were also obtained.   In addition, 
the veteran has been afforded a VA examination for the 
purpose of determining the nature and etiology of his claimed 
disability.  There is no indication, nor has it been 
contended, that there are any outstanding medical records or 
any other evidence which could be obtained to substantiate 
either of the veteran's claims.  

In sum, the facts pertinent to these claims have been 
properly developed and there is no further action which 
should be undertaken to comply with the notification and duty 
to assist provisions of the VCAA and the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claims in light of the regulations implementing 
the VCAA would only serve to further delay resolution of the 
veteran's claims with no benefit flowing to the veteran.  
Therefore, the Board will address the merits of the claims.

II.  Pertinent Criteria

Service Connection

Service connection may be granted for disability proximately 
due to or the result of service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(b)(1).  Compensation is not payable if 
additional disability or death is a result of the natural 
progress of the injury or disease for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
U.S. Court of Appeals for Veterans Claims (Court), and, in 
1994 the Supreme Court found that 38 C.F.R. § 3.358(c)(3) 
exceeded statutory authority by requiring fault on the part 
of VA in order for an appellant to prevail on a claim for 
benefits under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd. sub nom, Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd., 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c), effective July 22, 
1996.  Although 38 U.S.C.A. § 1151 was subsequently amended 
to include a negligence standard, this amendment is effective 
with respect to claims filed on or after October 1, 1997.  
Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 
(1998).  It is not applicable to the veteran's claim.

III.  Factual Background

A chest X-ray taken at the time of the veteran's service 
discharge examination revealed bilateral hilar adenopathy, 
right paratracheal adenopathy, suggestive fullness, and 
diffuse retriculonodular pattern.  The impression was 
possible stage 2 sarcoidosis.  

In response to his claim for service connection for a 
disability of the lungs, the veteran was afforded a VA 
general medical examination in January 1987.  A chest X-ray 
showed a prominence of the left hilum and possibility of 
lymph node enlargement.  There were also infiltrates in both 
lung fields and a suggestion of cavitation in the right lung 
field.  The impression was possible left hilar adenopathy and 
possible infiltrates with cavitation in the right upper lobe.  
An X-ray of the thorax taken in March 1987 revealed bilateral 
hilar and left mediastinal adenopathy and cavitation in the 
right upper lobe and infiltrates in the left upper lobe.  
There were no reported findings pertaining to the left 
diaphragm.  The diagnosis was mediastinal versus hilar 
adenopathy with cavitation in the right upper lobe.  

The veteran was admitted to the Allen Park VA Medical Center 
(VAMC) on June 10, 1987.  His history of having hilar 
lymphadenopathy after chest X-ray was referenced.  He 
underwent a left anterior mediastinotomy the next day.  The 
operative report indicates that the lung appeared to be 
relatively normal.  However, a firm granulomatous appearing 
mass was noted in a superior segment of the left upper lobe.  
This was not biopsied and removal of the lymph node in the 
mediastinum was performed by taking a scalpel and sharply 
dissecting it from the mediastinal structures, taking care 
not to injure the phrenic nerve.  The veteran tolerated the 
procedure well and no complications were noted.  A chest X-
ray taken on June 13 again showed infiltrates in both lower 
lobes.  The chest tube was discontinued on June 15 with no 
evidence of pneumothorax.  The veteran was discharged on June 
17.

A June 18 chest X-ray showed that there had been some re-
expansion of the area of atelectasis at the left lung base.  
There were linear densities at the left lung base where the 
chest tube had been.  This could have been due to 
subsegmental atelectasis, pleural parenchymal reaction, or 
lung contusion.  The impression, in pertinent part, was 
status post left thoracotomy with no pneumothorax or 
effusion, and interval improvement in the zone of atelectasis 
in the left lung base.  

In January 1988, the veteran was afforded a VA respiratory 
examination.  A chest X-ray taken at that time again showed 
multiple areas of faint densities in both lungs.  A 
disability of the diaphragm was not observed.

By a rating action dated in April 1988, service connection 
for restrictive ventilatory impairment was granted.    

In June 1994, the veteran filed a claim for compensation for 
the residuals of an injury to the left diaphragm.  He 
maintained that his left diaphragm was injured when he 
underwent surgery at the Allen Park VAMC in 1987.  He 
asserted that compensation was warranted under 38 U.S.C.A. 
§ 1151.

A medical opinion was obtained by the RO in November 1994.  
After examining the evidence of record, a VA physician 
indicated that the veteran had undergone an anterior 
thoracotomy with mediastinal exploration and lymph node 
biopsy in June 1987, and that the procedure was performed in 
routine fashion without incident.  The physician said the 
procedure was carried out with care by an experienced 
thoracic surgeon.  He stated there was no evidence of 
carelessness, negligence, lack of skill, or error in 
judgment.  

In a statement received in March 1995, the veteran reported 
that he was treated for pneumonia in 1994.  He recalled chest 
X-rays taken at that time, and that to him it looked like a 
third of his left lung was missing.  He said he was told by a 
pulmonary specialist that the damage to his left lung was 
most likely the result of the left anterior mediastinotomy he 
underwent on June 11, 1987.  

The veteran subsequently submitted copies of chest X-ray 
reports from Boston Avenue Imaging.  Significantly, an 
October 1993 chest X-ray showed marked elevation of the left 
hemidiaphragm.  The stomach was distended with gas.  Under 
fluoroscopic visualization, there was excursion of both 
hemidiaphragms with no evidence of paradoxical motion of the 
left hemidiaphragm.  The impression was elevation of the left 
hemidiaphragm, presumably related to previous surgery.  
Similar findings were noted in a November 1, 1993, chest X-
ray report.  The report of a November 19, 1993, chest X-ray 
indicates that marked elevation of the left hemidiaphragm and 
a compressed lung superior to this were seen.  Radiopaque 
suture material projecting over the anterior chest, superior 
to the hemidiaphragm, could also be visualized.  Gaseous 
distention of the stomach was again noted.

J.G. Talbert, M.D., was asked to review the veteran's medical 
record.  In a letter dated in January 1997, Dr. Talbert 
observed that the veteran underwent an anterior 
mediastinotomy on June 11, 1987.  He noted that the operative 
report clearly indicates that the phrenic nerve was 
visualized, and that the effort was made to avoid the nerve.  
He further stated that chest X-rays performed during the 
veteran's period of hospitalization made no mention of an 
elevated left hemidiaphragm.  The findings of the October 
1993 chest X-ray report from Boston Avenue Imaging were also 
discussed.  In this regard, Dr. Talbert indicated that it was 
possible that the elevation of the veteran's diaphragm was 
related to his operative procedure.  However, he said that 
such a scenario was "highly improbable" based on the 
findings contained in the chest X-rays that were taken at the 
time of his surgery.

Medical records from the Saginaw VAMC dated from June 1987 to 
August 1998 were associated with the claims folder.  A 
September 1990 consultation report indicates that the veteran 
was seen at the pulmonary clinic for respiratory complaints, 
to include shortness of breath.  No findings were made with 
regard to a disability of the left diaphragm.  In March 1998, 
the veteran reported that he had developed a problem with 
elevation of the left diaphragm.  He said he had been 
experiencing a progressive shortness of breath.  A chest X-
ray showed some atelectasis present at the base of the left 
lung.  The left dome of the diaphragm was elevated.  A 
stomach air bubble could be seen underneath the left dome of 
the diaphragm.  The examiner indicated that the first 
documented evidence of the elevation was in 1991.  An August 
1998 report from the pulmonary unit indicates that the 
veteran's chronic left hemidiaphragm paralysis could have 
been the result of the open lung biopsy performed in 1987.

Medical records were received from R.J. Ackerbaum, M.D., of 
the Palm Springs Medical Center.  Of note, in a letter dated 
in December 1993, J.J. Herran, M.D. indicated that he had 
reviewed the veteran's chest X-rays, which demonstrated 
prominent displacement of the stomach contents into the right 
chest cavity, consistent with a paralyzed left hemidiaphragm.  
Metallic density could be seen in the left perihilar area, 
which was consistent with the veteran's history of previous 
thoracotomy.  Markings in the right base were increased.  Dr. 
Herran opined that the veteran's abnormal chest X-ray with 
elevated hemidiaphragm could possibly be the result of 
previous phrenic nerve damage.  He noted the exact etiology 
was going to be speculative and difficult to prove.  However, 
he suspected that the elevated hemidiaphragm was related to 
the veteran's previous thoracic intervention.

Medical records from Michigan Lung Specialists and Genesys 
Regional Medical Center dated in June and July 1998 show that 
the veteran was evaluated for multiple respiratory 
complaints, to include shortness of breath.  Significantly, a 
chest X-ray performed in June 1998 showed marked elevation of 
the left hemidiaphragm.  The diaphragm was at the level of 
the left pulmonary artery.  The problems were attributed to 
the veteran's previous surgery involving the left hemithorax.  
The report of a July 1998 sniff test indicates that the left 
hemidiaphragm was paralyzed and did not move appropriately.  

The veteran was afforded a VA respiratory examination in 
February 2000.  His claims folder was reviewed and his 
medical history was discussed.  A physical examination was 
conducted.  The chest X-ray revealed marked elevation of the 
left hemidiaphragm.  However, on fluoroscopy, the movements 
of the left hemidiaphragm were normal.  Herniation of the 
stomach and splenic flexure secondary to high diaphragm were 
seen.  The impression was restrictive respiratory impairment.  
From all the reports read, the examiner observed that 
diaphragm paralysis did not occur after the surgery in 1987, 
and that diaphragm paralysis was not seen in the X-rays taken 
in 1987 or 1988.  

In a September 2000 memorandum, a VA medical expert indicated 
that the veteran's left hemidiaphragm moved normally 
according to the fluoroscopic exam.  He said this established 
that no injury to the phrenic nerve occurred during surgery.  
He believed that any respiratory disability was due to other 
causes.  In a March 2001 addendum, he stated that there was 
no diaphragmatic injury.

IV.  Analysis

Secondary Service Connection

The appellant is service connected for restrictive 
ventilatory impairment.  He asserts that he currently suffers 
from a disability of the left diaphragm as the result of 
surgery that was performed to treat his service-connected 
disability.  

The most recent medical evidence of record indicates that the 
veteran did not sustain an injury to the left hemidiaphragm.  
The fluoroscopic examination conducted in February 2000 
showed normal movement of the left hemidiaphragm.  A VA 
examiner stated that this established that no injury to the 
phrenic nerve occurred during his 1987 surgery.

The Board is aware that there is evidence of elevation of the 
left hemidiaphragm, and that the July 1998 sniff test showed 
the left hemidiaphragm was paralyzed and did not move 
appropriately.  However, the medical evidence of a nexus 
between the surgery for the service-connected disability in 
June 1987 and any current disability of the left 
hemidiaphragm is either speculative or based on inadequate 
information.  

The chest X-ray reports from Boston Avenue Imaging merely 
indicate that the elevation of the left hemidiaphragm was 
presumed to be related to previous surgery.  In this regard, 
the presumption was likely based on the veteran's recited 
history rather than a review of the medical evidence of 
record.  Specifically, there is no indication that the 
radiologists from Boston Avenue Imaging reviewed the 
veteran's claims folder in contemplation of making their 
diagnoses.  There is also no suggestion in the June 1998 X-
ray report that the veteran's pertinent medical records were 
considered.

However, the report of the February 2000 VA examination 
clearly indicates that the veteran's complete clinical record 
was reviewed.  The report of the February 2000 VA examination 
indicates that there was no evidence of an elevated left 
hemidiaphragm on X-ray in 1987 or 1988.  Similarly, in his 
January 1997 statement, Dr. Talbert found that a medical 
nexus between the veteran's elevated left hemidiaphragm and 
his 1987 surgery was "highly improbable" because X-rays 
taken in 1987 and 1988 did not show elevation of the 
diaphragm.  Similarly, while 
Dr. Herran opined that the veteran's abnormal chest X-ray 
with elevated hemidiaphragm could possibly be the result of 
previous phrenic nerve damage, he also said an opinion 
concerning the exact etiology would be speculative and 
difficult to prove.  

The Board has also considered the several statements by the 
veteran that his disability of the left diaphragm is related 
to his service-connected restrictive ventilatory disability; 
however, his statements are not competent evidence of such a 
relationship because a lay person such as the veteran is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  In reaching this conclusion, the Board has found the 
opinions rendered by the VA examiner in 2000 and by Dr. 
Talbert to be the most persuasive.  These negative nexus 
opinions are not speculative, and were rendered in the 
context of a respiratory examination.  The record contains no 
persuasive medical opinion supportive of the veteran's claim.  

Compensation pursuant to 38 U.S.C.A. § 1151

The factual basis for the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for disability of the left diaphragm 
is the same as the factual basis for the claim for secondary 
service connection, i.e., the VA surgery in June 1987 caused 
disability of the left diaphragm.  For the reasons discussed 
above, the Board must also conclude that the preponderance of 
the evidence establishes that the VA treatment did not cause 
or worsen any disability of the veteran's left diaphragm.  


ORDER

Entitlement to service connection for disability of the left 
diaphragm on a secondary basis is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the left diaphragm based upon VA treatment in 
June 1987 is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

